                                                                         '-:.


AO 245B (Rev. 02108/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Page I ofl



                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                     v.                                           (For Offenses Committed On or After November I, 1987)


              Guillermo Antonio Rangel-Romero                                     Case Number: 2: 19-mj-8627

                                                                                  Leah Weatherly Gonzales
                                                                                  Defendant's Attorney


REGISTRATION NO. 83736298

THE DEFENDANT:
 IZI pleaded guilty to count(s) l of Complaint
                                          ----~-----------------------
 0 was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                      1
 D The defendant has been found not guilty on count(s)
                                                                            -----------~----~~-
 0 Count(s)                                                                        dismissed on the motion of the United States.
                  --~~~~~~~~-~~-~~~-




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               IZI TIME SERVED                                  D __________ days

 1:81 Assessment: $10 WAIVED 1:81 Fine: WAIVED
 1:81 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                             charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.



                                               FILED
              DUSM




Clerk's Office Copy                                                                                                            2:19-mj-8627
